DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the two opposing sides” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the liquid” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the designated bend” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 2-6 and 8-12 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka US 4,584,101.
Regarding Claim 1, Kataoka discloses a single use infusion package for preparing a beverage (coffee) from an infusible product (coffee powder) (‘101, Column 1, lines 8-13).  The single use infusion package comprises a bendable flat base (support plate 4) which has a designated bend line (transverse centerline 20) (‘101, Column 6, lines 18-41) extending through the bendable flat base (support plate 4) (‘101, Column 6, lines 12-17) and dividing the bendable flat base (support plate 4) into two substantially equal parts situated on both sides of the designated bend line (transverse centerline 20) (‘101, FIGS. 11-12) and a bag (filter sack 5) for insertion of the infusible product (coffee powder) made of fluid permeable material (‘101, Column 4, lines 1-15) wherein the bag (filter sack 5) has an unattached lower portion (‘101, FIGS. 11-12) and an upper portion attached by one side to the bendable flat base (support plate 4) along an attachment line (longitudinal centerline 11) that once intersects the designated bend line (transverse centerline 20) (‘101, FIG. 16) (‘101, Column 4, lines 1-15).
Further regarding Claim 1, the limitations “wherein the attached one side of the upper portion of the bag is capable of forming a bend along the attachment line upon suspension of the bag during use and wherein the bendable flat base is capable of 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Kataoka and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Kataoka explicitly discloses the bendable flat base 
Regarding Claim 2, Kataoka discloses the bag (filter sack 5) that contains the infusible product (coffee powder 3) is sealed for retention of the infusible product (‘101, Column 10, lines 50-61).
Regarding Claim 3, Kataoka discloses the bag (filter sack 5) is open in its upper portion attached by one side to the bendable flat base for filling the bag (filter sack 5) with the infusible product (‘101, Column 7, lines 41-51).
Regarding Claim 4, Kataoka discloses the bag (filter sack 5) having a substantially rectangular form (‘101, Column 3, lines 51-65).
Regarding Claim 5, Kataoka discloses the unattached lower portion of the bag (filter sack 5) having an edge with a middle area extending downwards with respect to corner areas of the unattached lower portion (‘101, FIG. 7).
Regarding Claim 6, Kataoka discloses the bendable flat base being made of plastic (‘101, Column 3, lines 13-18).
Regarding Claim 7, Kataoka discloses the attachment line (longitudinal centerline 11) intersecting the designated bend line (transverse centerline 20) substantially transversely (‘101, FIGS. 11-12) (‘101, Column 4, lines 1-15).
Regarding Claim 8, Kataoka is silent regarding the attachment line intersecting the designated bend line slantwise.  However, the configuration of the claimed attachment line is a matter of choice which a person of ordinary skill in the art would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The shape of the claimed attachment line does not provide any non-obvious functional difference over the attachment line of Kataoka.
Regarding Claim 9, Kataoka discloses the bendable flat base (support plate 4) being provided with an edge projection (outboard fingers 19) (‘101, FIGS. 7-9) (‘101, Column 5, lines 13-34).
Further regarding Claim 9, the limitations “for manipulations with the bendable flat base during the brewing” are limitations with respect to the intended use of the single-use means and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 10, Kataoka discloses the bendable flat base (support plate 4) being provided with a cutout (slots 12) (‘101, FIGS. 7-9) (‘101, Column 3, lines 33-50).
Further regarding Claim 10, the limitations “for a spoon during the brewing” are limitations with respect to the intended use of the single-use means and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  It is known in the art that spoons are often formed with a handle.  The claims do not specify the particular shape or dimensions of the spoon.  The cutout slots 12 of Kataoka are capable of holding a spoon handle based upon the particular dimensions of the cutout slots 12 relative to the spoon handle width.
Regarding Claim 11, Kataoka discloses the edge projections (outboard fingers 19) and the cutout (slots 12) being situated on the opposing edges of the bendable flat In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 12, Kataoka discloses the designated bend line (transverse centerline 20) of the bendable flat base being a scored line (perforated line) (‘101, Column 6, lines 12-17).

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to both 35 USC 112(a) and 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks that Kataoka’s package has the support plate 4 that protects the filter paper of the filter sack 5 which is held between the folded parts of the support plate 4 in its folded state and that the foldable support plate 4 is used for protection of the sealed filter sack that contains the coffee powder and not for safe and convenient squeezing of the bag following the extraction in contrast with the single use infusion package of Claim 1.  Applicant continues that the support plate is 
Examiner argues that applicant merely provides statements regarding the intended use of the infusion package.  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Kataoka obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Kataoka and further that the prior art structure, which is 
Applicant argues on Page 8 of the Remarks that Kataoka’s support plate is designed with an opening in its center wherein the upper sides of the filter sack are attached to both sides of the opening in the support plate to allow hot water to be poured through the opening into the filter sack as shown in FIGS. 5-6.
Examiner argues that the claims merely recite “an upper portion attached by one side to the bendable flat base.”  It is noted that the claims do not require the upper portion to be attached to only one side of the bendable flat base.  Therefore, applicant argues limitations not found in the claims.
Applicant argues on Page 10 of the Remarks that Claim 1 is “designed and mutually arranged such that sheet like base can cover a vessel containing a liquid in which the bag is immersed during brewing of a product such that the product can be squeezed after brewing by bending the sheet like base and pressing the bag from two opposite sides using the sheet like base.”
Examiner notes that these limitations are no longer claimed in amended Claim 1.  Therefore, applicant argues limitation not claimed.
Applicant argues on Pages 10-11 of the Remarks that a bendable flat base of the single use infusion product has only one designated bend line that extends through the bendable flat base and divides the base into two substantially equal pars situated on both sides of the line and not at least a pair of fold lines symmetrically on both sides of the filter paper and that the bag is attached to the bendable flat base along an 
Examiner notes that transverse centerline 20 is being relied upon to teach the claimed designated bend line.  Furthermore, applicant argues limitations with respect to the intended use of the bag and as such are rejected for the same reasons regarding intended use enumerated above.  Therefore, this argument is not found persuasive.
Applicant argues on Page 11 of the Remarks that Kataoka does not teach or suggest the bag has an unattached lower portion and an upper portion attached by one side to the bendable flat base along an attachment line and alleges that nonslitted portions 6a are not lines of attachment but are protrusions connected by a cover.
Examiner argues that longitudinal centerline 11 is being relied upon to teach the limitations of the attachment line.  The claims do not require the upper portion to be attached to only one side of the bendable flat base.  Additionally, the lower part of the bag reads on the claimed unattached lower portion.  Therefore, these limitations are not found persuasive.
Applicant makes several statements on Page 12 of the Remarks that Kataoka does not provide the same benefits as the claimed package.
Examiner argues that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792